Memorandum Opinion and Order
Musgrave, Judge:
In accordance with the decision of the United States Court of Appeals for the Federal Circuit in U.H.F.C. Company v. United States, Appeal No. 89-1502 (Fed. Cir. Oct. 11,1990), this Court’s Order of February 14, 1989 is hereby vacated.
This action is remanded to the International Trade Administration for recalculation of the dumping margin consistent with the decision of the United States Court of Appeals for the Federal Circuit.
The International Trade Administration shall file results of the remand proceedings with the Court within 30 days of the date of this Order.
Upon consideration of plaintiffs motion for costs and due deliberation thereon, plaintiffs motion for costs is denied.